Citation Nr: 1739786	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  10-18 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to December 9, 2013, and in excess of 30 percent from December 9, 2013, for residuals, status post fractured proximal tibia of the right leg, with degenerative joint disease of the right knee, and degenerative changes of the old osteochondral defect involving the medial tibia plateau.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
In a December 2013 supplemental statement of the case, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's right knee/leg disability to 30 percent, effective December 9, 2013.  As the increase did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

In his April 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge via videoconference.  The hearing was scheduled for February 2015, but the Veteran did not attend.  He has not offered good cause for his failure to appear at the hearing or request that such be rescheduled.  Therefore, the Board considers his request for a hearing to be withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2016).

In April 2015, the Board denied entitlement to a rating in excess of 10 percent for a right knee/leg disability prior to December 9, 2013, and denied entitlement to a rating in excess of 30 percent thereafter.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and the Court granted a January 2016 Joint Motion for Remand (JMR), vacated the April 2015 Board decision and remanded the issue to the Board for readjudication.

In accordance with JMR instructions, in June 2016, the Board remanded the issue for additional development and readjudication. 

The case was previously before the Board in March 2017, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The case has been returned to the Board for review.

FINDING OF FACT

The Veteran failed to report for a scheduled VA examination in April 2017; the examination was required to determine the severity of and functional impairment caused by service-connected residuals right leg disability as well as to comply with JMR instructions and applicable court precedent.


CONCLUSION OF LAW

Entitlement to an increased rating for service-connected residuals, status post fractured proximal tibia of the right leg, with degenerative joint disease of the right knee, and degenerative changes of the old osteochondral defect involving the medial tibia plateau is denied on the basis of the Veteran's failure to report for a VA examination without good cause.  38 C.F.R. § 3.655(a), (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board initially notes that VA has procedural requirements pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)), including enhanced duties to notify and assist claimants for VA benefits.  As addressed below, the Veteran was scheduled for VA examination as necessary to decide his claim, but he failed to report for VA examination without good cause.  The applicable criteria requires that, as a matter of law, the claim must be denied and any potential VCAA error has been rendered harmless.  Similarly, the Board is aware of the JMR orders to consider the propriety of a separate rating for meniscal disability.  However, as the claim must be denied as a matter of law, the Board is precluded from complying with the JMR directives.

Analysis

The Veteran seeks entitlement to a rating in excess of 10 percent prior to December 9, 2013, and in excess of 30 percent from December 9, 2013, for a service-connected right leg disability.

In January 2016, the Court remanded this claim pursuant to the terms of a JMR wherein the parties determined, inter alia, that the Veteran had not been provided an adequate VA examination.  

In June 2016, the Board remanded the claim pursuant to the JMR directives requesting the examiner to provide specific findings regarding the extent of functional loss of the Veteran's right knee during flare-ups and repeated use.

The Veteran was afforded additional VA examination in October 2016.  In addressing whether the Veteran's pain, weakness, fatigability or incoordination significantly limited functional ability during flare-ups, the examiner opined "speculative."  

Thereafter, the Veteran's representative argued that the VA examination report was inadequate.  In a March 2017 remand, the Board, citing Jones v. Shinseki, 23 Vet. App. 382 (2010), agreed that the examiner's opinion was inadequate for rating purposes and determined that the examination report did not comply with prior remand directives.  In addition, the Board found that a new precedential opinion in Correia v. McDonald, 28 Vet. App. 158 (2016), created additional examination requirements which had not been met in the October 2016 examination report.  Based on these examination inadequacies, which could only be cured with actual examination of the Veteran, the Board remanded the claim for further development to include affording the Veteran a VA examination to determine the current severity of and functional impairment caused by the service-connected disability.  

In accordance with the Board's remand directives, the AOJ attempted to schedule the Veteran for a VA medical examination in April 2017.  The record shows, however, that the Veteran did not attend the scheduled examination.  

Under 38 C.F.R. § 3.655, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction, with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160.  The expression original claim for compensation is a term of art and is controlled by regulation.  Here, the original claim for compensation, VA FORM 21-526, was filed in May 1995.  Thus, the claim on appeal is not an original claim for compensation as contemplated by the operative VA regulations.

It is well settled that the duty to assist is not a one-way street.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)) (holding that the Veteran is obligated to cooperate and assist the VA in developing evidence); see also Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Hayes, 5 Vet. App. at 688.

The Veteran was notified in the March 2017 Board remand that he was going to be scheduled for a VA examination.  The purpose of the examination was to assess the current severity of and functional impairment caused by the Veteran's service-connected right leg disability.  The record reflects that the Veteran was scheduled for an April 2017 VA examination that he ultimately did not attend.  In an April 2017 report of general information, the AOJ indicated that it attempted to contact the Veteran to discuss his failure to report for the examination, but was unable to reach him.

Here, the Board finds good cause has not been shown for the Veteran's failure to report.  The Veteran was on notice that a new VA examination was forthcoming, as provided by the Board's March 2017 remand.  The record shows that a VA request for examination was made in April 2017.  There is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (finding Veteran's statement that he did not receive a mailed notification, standing alone, was insufficient to rebut presumption of regularity).  The Veteran did not report for the examination, and he failed to contact the AOJ or VA medical center with a reason or explanation for his failure to report for the scheduled VA examination.  Further, the record is devoid of any returned mail on, or around the time of the scheduled exam.  The accompanying VA clinic records reflect that, in the same time period, the Veteran failed to report for scheduled clinic visitations with attempts to contact the Veteran being unsuccessful.  There are no reasons disclosed in clinic records disclosing extenuating circumstances which could provide the basis for a good cause finding.  Lastly, neither the Veteran nor his representative has asserted that the address of record was then, or is now, incorrect, or that good cause exists for failing to attend the VA examination.

The Board is satisfied that the Veteran received notice and failed to report to the scheduled examination without good cause, which precluded VA from obtaining findings necessary to decide the claim.  The Board is cognizant that the Veteran had attended his prior VA examinations and, unfortunately due to no fault on the part of the Veteran, the VA examination reports were inadequate.  However, the plain language of 38 C.F.R. § 3.655(b) is clear that a claim for an increased rating must be denied if a claimant reports for VA examination.  See Engelke v. Gober, 10 Vet. App. 396 (1997) (stating that, when a claimant fails to report for VA examination without good cause, the provisions of 38 C.F.R. § 3.655(b) dictates or mandates that the claim must be denied).  There are no exceptions to this language other than having good cause for failing to report for a necessary examination.  

Overall, the Veteran failed to cooperate to the full extent in the development of his claim and no additional assistance is required.  See Wood, 1 Vet. App. at 193.  Further, there is no reason to believe that the Veteran would appear for the examination if this claim was remanded.  For these reasons, the Veteran's claim must be denied as a matter of law.  38 C.F.R. § 3.655(b); Turk v. Peake, 21 Vet. App. 565, 567 (2008) (holding that a claimant has a duty to report for VA examinations and must accept the legal consequences for failing to report for good cause).

Accordingly, the claim is denied.


ORDER

Entitlement to a rating in excess of 10 percent prior to December 9, 2013, and in excess of 30 percent from December 9, 2013, for residuals, status post fractured proximal tibia of the right leg, with degenerative joint disease of the right knee, and degenerative changes of the old osteochondral defect involving the medial tibia plateau, is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


